U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51287 SouthCrest Financial Group, Inc. (Exact name of small business issuer as specified in its charter) Georgia 58-2256460 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 North Glynn Street
